          Case 1:14-cv-00441-CL         Document 112         Filed 12/02/19   Page 1 of 4




Michael J. Sandmire, OSB No. 904410
E-mail: msandmire@buchalter.com
BUCHALTER ATER WYNNE
1331 NW Lovejoy Street, Suite 900
Portland, OR 97209-3280
Telephone: (503) 226-1191
Facsimile: (503) 226-0079

James E. Magleby (Pro Hac Vice)
Email: magleby@mcgiplaw.com
Edgar R. Cataxinos (Pro Hac Vice)
Email: cataxinos@mcgiplaw.com
Geoffrey K. Biehn (Pro Hac Vice)
Email: biehn@mcgiplaw.com
MAGLEBY CATAXINOS GREENWOOD
170 South Main Street, Suite 1100
Salt Lake City, UT 84101
Telephone: (801) 359-9000
Facsimile: (801) 359-9011

Attorneys for Plaintiff Vitamins Online, Inc.


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     MEDFORD DIVISION

VITAMINS ONLINE, INC.,                                                 Case No. 1:14-cv-00441-CL

                      Plaintiff,                                       JOINT STATUS REPORT

        v.

DAVIDPAUL DOYLE,

                      Defendant.




 JOINT STATUS REPORT                                                                        Page 1
                                        BUCHALTER ATER WYNNE
BN 38249148v1                      1331 NW LOVEJOY STREET, SUITE 900
                                         PORTLAND, OR 97209-3280
                                              (503) 226-1191
          Case 1:14-cv-00441-CL        Document 112         Filed 12/02/19   Page 2 of 4




        In accordance with the Docket Text Order entered by the Court on September 11, 2019

(Dkt. No. 110), Plaintiff Vitamins Online, Inc. (“Vitamins Online”) and Defendant DavidPaul

Doyle hereby submit the following Status Report.

                                      STATUS REPORT

        The present action is a companion case to Vitamins Online, Inc. v. Heartwise, Inc.,

United States District Court, District of Utah, Central Division, Civil Action No. 2:13-cv-

00982-DAK (the “Utah Action”). The claims and defenses in this case are the same as being

asserted in the Utah Action against a related defendant, HeartWise, Inc., dba NatureWise

(“NatureWise”). To date, the major litigation activities have taken place in Utah. The plaintiff

is the same in each action, and the defendants are closely related. This Court has continuously

tailored the scheduling order in this case to follow the scheduling in the Utah Action.

        On September 24, 2019, the court in the Utah Action entered its Memorandum Decision

and Order (Dkt. 444) on the parties’ cross-motions for summary judgment. The court denied

the cross-motions, save for the plaintiff’s Motion for Summary Judgment Dismissing

Counterclaims. The court set a bench trial for April 13-24, 2020.

        DATED this 2nd day of December, 2019.

                                              BUCHALTER ATER WYNNE

                                              By: s/ Michael J. Sandmire
                                                  Michael J. Sandmire, OSB #904410
                                                  E-mail: msandmire@buchalter.com
                                                  Telephone: (503) 226-1191

                                              MAGLEBY CATAXINOS GREENWOOD

                                              James E. Magleby (Pro Hac Vice)
                                              E-mail: magleby@mcgiplaw.com

 JOINT STATUS REPORT                                                                       Page 2
                                       BUCHALTER ATER WYNNE
BN 38249148v1                     1331 NW LOVEJOY STREET, SUITE 900
                                        PORTLAND, OR 97209-3280
                                             (503) 226-1191
          Case 1:14-cv-00441-CL   Document 112         Filed 12/02/19    Page 3 of 4




                                         Edgar R. Cataxinos (Pro Hac Vice)
                                         E-mail: cataxinos@mcgiplaw.com
                                         Geoffrey K. Biehn (Pro Hac Vice)
                                         E-mail: biehn@mcgiplaw.com
                                         Telephone: (801) 359-9000

                                              Attorneys for Plaintiff Vitamins Online, Inc.

                                         BROPHY SCHMOR LLP

                                         By: s/ Dominic M. Campanella
                                         Dominic M. Campanella, OSB #042558
                                         E-mail: dcampanella@brophylegal.com
                                         Telephone: (541) 772-7123

                                         *signed by permission

                                         TROJAN LAW OFFICES

                                         John Roehrick, (Pro Hac Vice)
                                         E-mail: roehrick@trojanlawoffices.com
                                         R. Joseph Trojan, (Pro Hac Vice)
                                         E-mail: trojan@trojanlawoffices.com
                                         Telephone: (310) 777-8399

                                              Attorney for Defendant DavidPaul Doyle




 JOINT STATUS REPORT                                                                    Page 3
                                  BUCHALTER ATER WYNNE
BN 38249148v1                1331 NW LOVEJOY STREET, SUITE 900
                                   PORTLAND, OR 97209-3280
                                        (503) 226-1191
          Case 1:14-cv-00441-CL       Document 112         Filed 12/02/19   Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing JOINT STATUS REPORT with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

the following persons:

        Dominic M. Campanella
        dcampanella@brophylegal.com
        BROPHY SCHMOR LLP
        201 West Main Street, 5th Floor
        P.O. Box 128
        Medford, OR 97501
        Telephone: (541) 772-7123

        R. Joseph Trojan
        trojan@trojanlawoffices.com
        John Roehrick
        roehrick@trojanlawoffices.com
        TROJAN LAW OFFICES
        9250 Wilshire Blvd., Suite 325
        Beverly Hills, CA 90212

                Attorneys for Defendant DavidPaul Doyle

        DATED this 2nd day of December, 2019.


                                             s/ Michael J. Sandmire
                                             Michael J. Sandmire, OSB No. 904410
                                             Attorneys for Plaintiff Vitamins Online, Inc.




 CERTIFICATE OF SERVICE
                                      BUCHALTER ATER WYNNE
BN 38249148v1                    1331 NW LOVEJOY STREET, SUITE 900
                                       PORTLAND, OR 97209-3280
                                            (503) 226-1191
